Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                LCAV Enterprises, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA Maley's Pub
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  92 E Market St                                                  19 Elm Street, Apt 101
                                  Corning, NY 14830                                               Corning, NY 14830
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Steuben                                                         Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  Steuben Coutny
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       https://www.facebook.com/maleyscorning/?rf=121157247898442


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




                    Case 2-21-20137-PRW, Doc 1, Filed 03/04/21, Entered 03/04/21 16:34:06,
Official Form 201                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                       page 1
                                     Description: Main Document , Page 1 of 38
Debtor    LCAV Enterprises, LLC                                                                        Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 7224

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must
     check the second sub-box.                                   The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number




                    Case 2-21-20137-PRW, Doc 1, Filed 03/04/21, Entered 03/04/21 16:34:06,
Official Form 201                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                            page 2
                                     Description: Main Document , Page 2 of 38
Debtor    LCAV Enterprises, LLC                                                                           Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor                                                                    Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.
                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                               5001-10,000                                 50,001-100,000
                                           50-99
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                     Case 2-21-20137-PRW, Doc 1, Filed 03/04/21, Entered 03/04/21 16:34:06,
Official Form 201                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                     page 3
                                      Description: Main Document , Page 3 of 38
Debtor   LCAV Enterprises, LLC                                        Case number (if known)
         Name

                              $50,001 - $100,000          $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                              $100,001 - $500,000         $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                              $500,001 - $1 million       $100,000,001 - $500 million          More than $50 billion




                    Case 2-21-20137-PRW, Doc 1, Filed 03/04/21, Entered 03/04/21 16:34:06,
Official Form 201                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                          page 4
                                     Description: Main Document , Page 4 of 38
Debtor    LCAV Enterprises, LLC                                                                    Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      March 4, 2021
                                                  MM / DD / YYYY


                             X   /s/ Larry L. Cavallaro                                                   Larry L. Cavallaro
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Sole Memeber




18. Signature of attorney    X   /s/ Robert B. Gleichenhaus, Esq.                                          Date March 4, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Robert B. Gleichenhaus, Esq.
                                 Printed name

                                 Gleichenhaus, Marchese & Weishaar, P.C.
                                 Firm name

                                 930 Convention Tower
                                 43 Court Street
                                 Buffalo, NY 14202
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (716) 845-6446                Email address


                                 4098570 NY
                                 Bar number and State




                    Case 2-21-20137-PRW, Doc 1, Filed 03/04/21, Entered 03/04/21 16:34:06,
Official Form 201                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                             page 5
                                     Description: Main Document , Page 5 of 38
 Fill in this information to identify the case:

 Debtor name         LCAV Enterprises, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          March 4, 2021                           X /s/ Larry L. Cavallaro
                                                                       Signature of individual signing on behalf of debtor

                                                                       Larry L. Cavallaro
                                                                       Printed name

                                                                       Sole Memeber
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy




                   Case 2-21-20137-PRW, Doc 1, Filed 03/04/21, Entered 03/04/21 16:34:06,
                                   Description: Main Document , Page 6 of 38
 Fill in this information to identify the case:
 Debtor name LCAV Enterprises, LLC
 United States Bankruptcy Court for the: WESTERN DISTRICT OF NEW                                                                                      Check if this is an
                                                YORK
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 American Express                                                Credit                                                                                                     $6,755.00
 P.O. Box 981535
 El Paso, TX 79998
 NYS Dept. of                                                    Sales tax                                                                                                $70,495.00
 Taxation & Finance                                              penalties
 Bankruptcy Unit
 PO Box 5300
 Albany, NY
 12205-0300
 NYS Dept. of                                                    Sales Tax                                                                                                $67,165.00
 Taxation & Finance
 Bankruptcy Unit
 PO Box 5300
 Albany, NY
 12205-0300




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                        Case 2-21-20137-PRW, Doc 1, Filed 03/04/21, Entered 03/04/21 16:34:06,
                                        Description: Main Document , Page 7 of 38
 Fill in this information to identify the case:

 Debtor name            LCAV Enterprises, LLC

 United States Bankruptcy Court for the:                       WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $           226,261.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           108,239.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           334,500.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           209,488.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            67,165.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$            77,250.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $             353,903.00




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                      Case 2-21-20137-PRW, Doc 1, Filed 03/04/21, Entered 03/04/21 16:34:06,
                                      Description: Main Document , Page 8 of 38
 Fill in this information to identify the case:

 Debtor name         LCAV Enterprises, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest
 2.        Cash on hand                                                                                                                              $1,000.00



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Corning Credit Union                                    Share                           2890                                       $341.00




           3.2.     Corning Credit Union                                    (operating) Checking            2890                                     $3,093.00




           3.3.     Corning Credit Union                                    (payroll) Checking              8110                                             $5.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                      $4,439.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                   Case 2-21-20137-PRW, Doc 1, Filed 03/04/21, Entered 03/04/21 16:34:06,
                                   Description: Main Document , Page 9 of 38
 Debtor         LCAV Enterprises, LLC                                                              Case number (If known)
                Name

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 500.00   -                                    0.00 = ....                                     $500.00
                                              face amount                            doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                                   $500.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

                                                                                                            Valuation method used                Current value of
                                                                                                            for current value                    debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership
                     d/b/a Maley's Pub
           15.1.     name only                                                         100%           %     N/AQDPHRQO\



 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:


 17.       Total of Part 4.                                                                                                                                       $0.00
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last            Net book value of         Valuation method used                Current value of
                                                      physical inventory          debtor's interest         for current value                    debtor's interest
                                                                                  (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Liquor inventory                           N/A                                   Unknown         Replacement                                         $4,000.00


           Beer inventory                             N/A                                   Unknown         Replacement                                         $1,000.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                        page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                   Case 2-21-20137-PRW, Doc 1, Filed 03/04/21, Entered 03/04/21 16:34:06,
                                  Description: Main Document , Page 10 of 38
 Debtor         LCAV Enterprises, LLC                                                            Case number (If known)
                Name



           Miscellaneous
           inventory, paper
           products, cleaning
           products, mixers, etc.                     N/$                                  Unknown        Replacement                            $500.00




 23.       Total of Part 5.                                                                                                             $5,500.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used   Current value of
                                                                                 debtor's interest      for current value       debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           Office desk, cabinet, etc.                                                     Unknown       Liquidation                           $200.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Miscellaneous telephony, computer, printer,
           fax, etc.                                                                      Unknown       Liquidation                         $1,000.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                $1,200.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                    Case 2-21-20137-PRW, Doc 1, Filed 03/04/21, Entered 03/04/21 16:34:06,
                                   Description: Main Document , Page 11 of 38
 Debtor         LCAV Enterprises, LLC                                                         Case number (If known)
                Name


               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2021 GMC Denali                                                   Unknown       Comparable sale                   $60,000.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Miscellaneous bar equipment
           (14) LED TV’s
           (1) Walk-in cooler
           (1) Ice machine and bin
           (1) Bar sink
           Ice bin(s )
           Back bar cooler(s)
           Various Chairs and stools                                                   Unknown       Liquidation                       $30,000.00


           POS                                                                         Unknown       Liquidation                         $1,500.00


           Glassware                                                                   Unknown       Liquidation                           $100.00


           Security system                                                             Unknown       Liquidation                         $5,000.00



 51.       Total of Part 8.                                                                                                        $96,600.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                   Case 2-21-20137-PRW, Doc 1, Filed 03/04/21, Entered 03/04/21 16:34:06,
                                  Description: Main Document , Page 12 of 38
 Debtor         LCAV Enterprises, LLC                                                         Case number (If known)
                Name



        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used   Current value of
            property                                      extent of           debtor's interest        for current value       debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1.
                     92 E Market Street
                     Corning, NY 14830                    fee simple                   Unknown         Tax records                       $226,261.00




 56.        Total of Part 9.                                                                                                           $226,261.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of        Valuation method used    Current value of
                                                                              debtor's interest        for current value        debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            Malyespub.com                                                              Unknown         N/A                                         



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                                  $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                   Case 2-21-20137-PRW, Doc 1, Filed 03/04/21, Entered 03/04/21 16:34:06,
                                  Description: Main Document , Page 13 of 38
 Debtor         LCAV Enterprises, LLC                                                        Case number (If known)
                Name



 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                  page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
                   Case 2-21-20137-PRW, Doc 1, Filed 03/04/21, Entered 03/04/21 16:34:06,
                                  Description: Main Document , Page 14 of 38
 Debtor          LCAV Enterprises, LLC                                                                               Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $4,439.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                          $500.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                 $5,500.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $1,200.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $96,600.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                        $226,261.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $108,239.00           + 91b.              $226,261.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $334,500.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                         page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
                     Case 2-21-20137-PRW, Doc 1, Filed 03/04/21, Entered 03/04/21 16:34:06,
                                    Description: Main Document , Page 15 of 38
 Fill in this information to identify the case:

 Debtor name         LCAV Enterprises, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Citizens One                                   Describe debtor's property that is subject to a lien                   $54,488.00                $60,000.00
       Creditor's Name                                2021 GMC Denali
       P.O. Box 42113
       Providence, RI 02940
       Creditor's mailing address                     Describe the lien
                                                      Truck loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2020                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0117
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Kevin Hogan                                    Describe debtor's property that is subject to a lien                 $155,000.00               $226,261.00
       Creditor's Name                                92 E Market Street
                                                      Corning, NY 14830
       818 Lincoln Street
       Elmira, NY 14901
       Creditor's mailing address                     Describe the lien
                                                      Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2013                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                   Case 2-21-20137-PRW, Doc 1, Filed 03/04/21, Entered 03/04/21 16:34:06,
                                  Description: Main Document , Page 16 of 38
 Debtor       LCAV Enterprises, LLC                                                             Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.          $209,488.00

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                   Case 2-21-20137-PRW, Doc 1, Filed 03/04/21, Entered 03/04/21 16:34:06,
                                  Description: Main Document , Page 17 of 38
 Fill in this information to identify the case:

 Debtor name         LCAV Enterprises, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                            Check if this is an
                                                                                                                                                            amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                           12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $67,165.00         $67,165.00
           NYS Dept. of Taxation & Finance                           Check all that apply.
           Bankruptcy Unit                                              Contingent
           PO Box 5300                                                  Unliquidated
           Albany, NY 12205-0300                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2017                                                      Sales Tax
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $6,755.00
           American Express                                                            Contingent
           P.O. Box 981535                                                             Unliquidated
           El Paso, TX 79998                                                           Disputed
           Date(s) debt was incurred     2015                                      Basis for the claim:     Credit
           Last 4 digits of account number      1005
                                                                                   Is the claim subject to offset?           No   Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                   $70,495.00
           NYS Dept. of Taxation & Finance                                             Contingent
           Bankruptcy Unit                                                             Unliquidated
           PO Box 5300                                                                 Disputed
           Albany, NY 12205-0300
                                                                                   Basis for the claim:     Sales tax penalties
           Date(s) debt was incurred 2017
           Last 4 digits of account number                                         Is the claim subject to offset?           No   Yes



 Part 3:      List Others to Be Notified About Unsecured Claims


Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                              page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                   31898                                           Best Case Bankruptcy
                   Case 2-21-20137-PRW, Doc 1, Filed 03/04/21, Entered 03/04/21 16:34:06,
                                  Description: Main Document , Page 18 of 38
 Debtor       LCAV Enterprises, LLC                                                                Case number (if known)
              Name

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                               On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                  related creditor (if any) listed?                account number, if
                                                                                                                                                   any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                   Total of claim amounts
 5a. Total claims from Part 1                                                                        5a.       $                       67,165.00
 5b. Total claims from Part 2                                                                        5b.   +   $                       77,250.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                             5c.       $                        144,415.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                   Case 2-21-20137-PRW, Doc 1, Filed 03/04/21, Entered 03/04/21 16:34:06,
                                  Description: Main Document , Page 19 of 38
 Fill in this information to identify the case:

 Debtor name         LCAV Enterprises, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                   Case 2-21-20137-PRW, Doc 1, Filed 03/04/21, Entered 03/04/21 16:34:06,
                                  Description: Main Document , Page 20 of 38
 Fill in this information to identify the case:

 Debtor name         LCAV Enterprises, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Larry L.                          19 Elm Street, Apt 101                            NYS Dept. of                       D
             Cavallaro                         Corning, NY 14830                                 Taxation & Finance                 E/F       2.1
                                                                                                                                    G




Official Form 206H                                                      Schedule H: Your Codebtors                                            Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                   Case 2-21-20137-PRW, Doc 1, Filed 03/04/21, Entered 03/04/21 16:34:06,
                                  Description: Main Document , Page 21 of 38
 Fill in this information to identify the case:

 Debtor name         LCAV Enterprises, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                 a$12,000.00
       From 1/01/2021 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                               $141,000.00
       From 1/01/2020 to 12/31/2020
                                                                                                   Other


       For year before that:                                                                       Operating a business                               $224,500.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                    Case 2-21-20137-PRW, Doc 1, Filed 03/04/21, Entered 03/04/21 16:34:06,
                                   Description: Main Document , Page 22 of 38
 Debtor       LCAV Enterprises, LLC                                                                     Case number (if known)



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
    may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address
       7.1.    Only in the context of NYS                                                                                                Pending
               Sales tax audit                                                                                                           On appeal
                                                                                                                                         Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                Dates given                              Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                    Case 2-21-20137-PRW, Doc 1, Filed 03/04/21, Entered 03/04/21 16:34:06,
                                   Description: Main Document , Page 23 of 38
 Debtor        LCAV Enterprises, LLC                                                                       Case number (if known)



       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss   Value of property
       how the loss occurred                                                                                                                            lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates        Total amount or
                the transfer?                                                                                                                        value
                Address
       11.1.    Gleichenhaus, Marchese &
                Weishaar, P.C.
                930 Convention Tower
                43 Court Street
                Buffalo, NY 14202                                    Attorney Fees                                             02/2021           $10,000.00

                Email or website address


                Who made the payment, if not debtor?




       11.2.
                William Winspear, Esq.
                                                                     Special tax counsel                                       2021

                Email or website address


                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                  Dates transfers     Total amount or
                                                                                                                        were made                    value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                           Description of property transferred or                     Date transfer    Total amount or
               Address                                          payments received or debts paid in exchange                was made                  value

 Part 7:       Previous Locations

14. Previous addresses
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                    Case 2-21-20137-PRW, Doc 1, Filed 03/04/21, Entered 03/04/21 16:34:06,
                                   Description: Main Document , Page 24 of 38
Debtor        LCAV Enterprises, LLC                                                            Case number (if known)



   List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


          Does not apply

                Address                                                                                          Dates of occupancy
                                                                                                                 From-To

Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
           Yes. Fill in the information below.


                Facility name and address              Nature of the business operation, including type of services              If debtor provides meals
                                                       the debtor provides                                                       and housing, number of
                                                                                                                                 patients in debtor’s care

Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
           Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
           Yes. Does the debtor serve as plan administrator?


Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and           Last 4 digits of          Type of account or          Date account was                 Last balance
              Address                                  account number            instrument                  closed, sold,                before closing or
                                                                                                             moved, or                             transfer
                                                                                                             transferred
      18.1.     Corning Credit Union                   XXXX-                        Checking                 Debtor closed a
                                                                                    Savings                  Checking
                                                                                    Money Market             account and
                                                                                    Brokerage                opened a new
                                                                                                             checking
                                                                                    Other
                                                                                                             account




19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.




                  Case 2-21-20137-PRW, Doc 1, Filed 03/04/21, Entered 03/04/21 16:34:06,
                                 Description: Main Document , Page 25 of 38
 Debtor      LCAV Enterprises, LLC                                                                      Case number (if known)




          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                    Case 2-21-20137-PRW, Doc 1, Filed 03/04/21, Entered 03/04/21 16:34:06,
                                   Description: Main Document , Page 26 of 38
 Debtor      LCAV Enterprises, LLC                                                                      Case number (if known)



25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Rick Beals, CPA                                                                                                            2015+



    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       NYS Dept. of Taxation & Finance                                                                                            2020 Sales tax audit
                    Bankruptcy Unit
                    PO Box 5300
                    Albany, NY 12205-0300

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any                    % of interest, if
                                                                                                          interest                                      any
       Larry L. Cavallaro                             19 Elm Street, Apt 101                              Sole member                                   100%
                                                      Corning, NY 14830




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                    Case 2-21-20137-PRW, Doc 1, Filed 03/04/21, Entered 03/04/21 16:34:06,
                                   Description: Main Document , Page 27 of 38
 Debtor      LCAV Enterprises, LLC                                                                      Case number (if known)



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value
       30.1 Larry L. Cavallaro                                                                                           $6500:
       .    19 Elm Street, Apt 101                                                                                       01/01-03/31/20
               Corning, NY 14830                                Salary: $500/week                                        20                Compensation

               Relationship to debtor
               Sole Member


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                    Case 2-21-20137-PRW, Doc 1, Filed 03/04/21, Entered 03/04/21 16:34:06,
                                   Description: Main Document , Page 28 of 38
 Debtor      LCAV Enterprises, LLC                                                                      Case number (if known)




 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         March 4, 2021

 /s/ Larry L. Cavallaro                                                 Larry L. Cavallaro
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Sole Memeber

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                    Case 2-21-20137-PRW, Doc 1, Filed 03/04/21, Entered 03/04/21 16:34:06,
                                   Description: Main Document , Page 29 of 38
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Western District of New York
 In re       LCAV Enterprises, LLC                                                                            Case No.
                                                                                 Debtor(s)                    Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $              375.00 / hour
             Prior to the filing of this statement I have received                                        $                  8,262.00
             Balance Due                                                                                  $                       TBD

2.     $    1,738.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:
                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     March , 2021                                                                /s/ Robert B. Gleichenhaus, Esq.
     Date                                                                        Robert B. Gleichenhaus, Esq.
                                                                                 Signature of Attorney
                                                                                 Gleichenhaus, Marchese & Weishaar, P.C.
                                                                                 930 Convention Tower
                                                                                 43 Court Street
                                                                                 Buffalo, NY 14202
                                                                                 (716) 845-6446 Fax: (716) 845-6475
                                                                                 Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                   Case 2-21-20137-PRW, Doc 1, Filed 03/04/21, Entered 03/04/21 16:34:06,
                                  Description: Main Document , Page 30 of 38
                                                               United States Bankruptcy Court
                                                                     Western District of New York
 In re      LCAV Enterprises, LLC                                                                                     Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Larry L. Cavallaro                                                  100%
 19 Elm Street, Apt 101
 Corning, NY 14830


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Sole Memeber of the corporation named as the debtor in this case, declare under penalty of perjury that I
have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.



 Date March 4, 2021                                                          Signature /s/ Larry L. Cavallaro
                                                                                            Larry L. Cavallaro

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy


                   Case 2-21-20137-PRW, Doc 1, Filed 03/04/21, Entered 03/04/21 16:34:06,
                                  Description: Main Document , Page 31 of 38
                                                               United States Bankruptcy Court
                                                                     Western District of New York
 In re      LCAV Enterprises, LLC                                                                         Case No.
                                                                                   Debtor(s)              Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Sole Memeber of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       March 4, 2021                                              /s/ Larry L. Cavallaro
                                                                        Larry L. Cavallaro/Sole Memeber
                                                                        Signer/Title




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
                   Case 2-21-20137-PRW, Doc 1, Filed 03/04/21, Entered 03/04/21 16:34:06,
                                  Description: Main Document , Page 32 of 38
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                     American Express
                     P.O. Box 981535
                     El Paso, TX 79998


                     Citizens One
                     P.O. Box 42113
                     Providence, RI 02940


                     Kevin Hogan
                     818 Lincoln Street
                     Elmira, NY 14901


                     Larry L. Cavallaro
                     19 Elm Street, Apt 101
                     Corning, NY 14830


                     NYS Dept. of Taxation & Finance
                     Bankruptcy Unit
                     PO Box 5300
                     Albany, NY 12205-0300




    Case 2-21-20137-PRW, Doc 1, Filed 03/04/21, Entered 03/04/21 16:34:06,
                   Description: Main Document , Page 33 of 38
                                                               United States Bankruptcy Court
                                                                     Western District of New York
 In re      LCAV Enterprises, LLC                                                                         Case No.
                                                                                  Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for LCAV Enterprises, LLC in the above captioned action, certifies that the following is
a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Larry L. Cavallaro
 19 Elm Street, Apt 101
 Corning, NY 14830




    None [Check if applicable]




 March 4, 2021                                                        /s/ Robert B. Gleichenhaus, Esq.
 Date                                                                 Robert B. Gleichenhaus, Esq.
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for LCAV Enterprises, LLC
                                                                      Gleichenhaus, Marchese & Weishaar, P.C.
                                                                      930 Convention Tower
                                                                      43 Court Street
                                                                      Buffalo, NY 14202
                                                                      (716) 845-6446 Fax:(716) 845-6475




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
                   Case 2-21-20137-PRW, Doc 1, Filed 03/04/21, Entered 03/04/21 16:34:06,
                                  Description: Main Document , Page 34 of 38
Case 2-21-20137-PRW, Doc 1, Filed 03/04/21, Entered 03/04/21 16:34:06,
               Description: Main Document , Page 35 of 38
Maleys Income Statement
01/01-01/31/21




                                                                Case 2-21-20137-PRW, Doc 1, Filed 03/04/21, Entered 03/04/21 16:34:06,
Revenue                                  11,912.84
Total                                    11,912.84   11912.84




                                                                               Description: Main Document , Page 36 of 38
Expenses
                          Taxes              1843
                          Liquor          1579.55
                          Beer            2387.75
                          Payroll         1515.66
                          Insurance       1601.85
                          Water &sewer          0
                          Garbage           94.87
                          NYSEG            113.87
                          Cng              168.15
                          Cable            349.19
                          Internet         153.77
                          Rent             1434.3
                          Misc                250
                          Repairs              50
                          POS               89.53
Total Expenses                           11631.49    11631.49
Gain/Loss                                              281.35
CAV7175 01/08/2021 10:19 AM
SCHEDULE C                                                                                                  Profit or Loss From Business                                                                                                                     OMB No. 1545-0074

(Form 1040 or 1040-SR)                                                                                                             (Sole Proprietorship)

Department of the Treasury
                                                                             u Go to www.irs.gov/ScheduleC for instructions and the latest information.
                                                                                                                                                                                                                                                                 2019
                                                                                                                                                                                                                                                           Attachment
Internal Revenue Service                   (99)          u Attach to Form 1040, 1040-SR, 1040-NR, or 1041; partnerships generally must file Form 1065.                                                                                                     Sequence No.         09
Name of proprietor                                                                                                                                                                                                             Social security number (SSN)

        Larry L Cavallaro                                                                                                                                                                                                       XXX-XX-XXXX
A        Principal business or profession, including product or service (see instructions)                                                                                                                                     B         Enter code from instructions
         DRINKING PLACES(ALCOHOLIC BEVERAGE)                                                                                                                                                                                             u    722410
C        Business name. If no separate business name, leave blank.                                                                                                                                                             D         Employer ID number (EIN) (see instr.)

         LCAV ENTERPRISES, LLC
E        Business address (including suite or room no.) u                                                        92 EAST MARKET STREET
                                                                                                     .............................................................................................................
         City, town or post office, state, and ZIP code                                                          Corning              NY 14830
F        Accounting method:                                   (1)          X     Cash           (2)                 Accrual                (3)                Other (specify) u                  ..........................................................
G        Did you “materially participate” in the operation of this business during 2019? If “No,” see instructions for limit on losses                                                                                               ............
                                                                                                                                                                                                                                                         X    Yes                  No
H        If you started or acquired this business during 2019, check here . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                        u
I        Did you make any payments in 2019 that would require you to file Form(s) 1099? (see instructions) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                                  Yes            X     No
J        If "Yes," did you or will you file required Forms 1099? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                              Yes                  No
    Part I                  Income
    1    Gross receipts or sales. See instructions for line 1 and check the box if this income was reported to you on
         Form W-2 and the “Statutory employee” box on that form was checked                                                                  ............................................                                   u                 1                       258,203
    2    Returns and allowances                        ..................................................................................................                                                                                     2
    3    Subtract line 2 from line 1 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        3                       258,203
    4    Cost of goods sold (from line 42)                             .........................................................................................
                                                                                                                                                                                                                                              4                       135,000
    5    Gross profit. Subtract line 4 from line 3                                 ..................................................................................
                                                                                                                                                                                                                                              5                       123,203
    6    Other income, including federal and state gasoline or fuel tax credit or refund (see instructions) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                     6
    7    Gross income. Add lines 5 and 6 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . u                            7                       123,203
    Part II                 Expenses. Enter expenses for business use of your home only on line 30.
    8    Advertising           ........................
                                                                                  8                                                            18         Office expense (see instructions) . . . . . . . .                                   18
    9    Car and truck expenses (see                                                                                                           19         Pension and profit-sharing plans                              ........
                                                                                                                                                                                                                                              19
         instructions)           .......................
                                                                                  9                                                            20         Rent or lease (see instructions):
10       Commissions and fees                        ............
                                                                                 10                                                                a      Vehicles, machinery, and equipment                                   ....
                                                                                                                                                                                                                                             20a
11       Contract labor (see instructions)                    .......            11                                                                b      Other business property . . . . . . . . . . . . . . . . .                          20b                       17,212
12       Depletion          ..........................                           12                                                            21         Repairs and maintenance                           ...............                   21                        7,000
13       Depreciation and section 179                                                                                                          22         Supplies (not included in Part III)                           ........
                                                                                                                                                                                                                                              22
         expense deduction (not                                                                                                                23         Taxes and licenses . . . . . . . . . . . . . . . . . . . . . .                      23                       21,565
         included in Part III) (see
         instructions) . . . . . . . . . . . . . . . . . . . . . . .             13                                                            24         Travel and meals:
14       Employee benefit programs                                                                                                                 a      Travel        ...................................                                  24a
         (other than on line 19) . . . . . . . . . . . . .                       14                                                                b      Deductible meals (see
15       Insurance (other than health) . . . . . .                               15                                    9,050                              instructions)           .............................                              24b
16       Interest (see instructions):                                                                                                          25         Utilities      ..................................
                                                                                                                                                                                                                                             25                        19,177
    a    Mortgage (paid to banks, etc.)                          .....
                                                                                16a                                                            26         Wages (less employment credits)                                 .......
                                                                                                                                                                                                                                              26                       46,410
    b    Other       ..............................                             16b
                                                                                                                                               27a        Other expenses (from line 48)                            ...........               27a
17       Legal and professional services     17                     400 b Reserved for future use . . . . . . . . . . . . . . .
                                                                     ...                                                                                                                                                                     27b
28       Total expenses before expenses for business use of home. Add lines 8 through 27a . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . u                                                                                  28                       120,814
29       Tentative profit or (loss). Subtract line 28 from line 7 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                 29                        2,389
30       Expenses for business use of your home. Do not report these expenses elsewhere. Attach Form 8829
         unless using the simplified method (see instructions).
         Simplified method filers only: enter the total square footage of: (a) your home:
         and (b) the part of your home used for business:                                                                         . Use the Simplified
         Method Worksheet in the instructions to figure the amount
                                                              . . . . . . . . .to
                                                                                . . enter
                                                                                    . . . . . . on
                                                                                                . . . .line
                                                                                                         . . . .30
                                                                                                                 ...............................................                                                                              30
31       Net profit or (loss). Subtract line 30 from line 29.
         • If a profit, enter on both Schedule 1 (Form 1040 or 1040-SR), line 3 (or Form 1040-NR, line
         13) and on Schedule SE, line 2. (If you checked the box on line 1, see instructions). Estates and
         trusts, enter on Form 1041, line 3.                                                                                                                     }                                                                            31                         2,389
         •  If a loss, you must  go to line 32.
32       If you have a loss, check the box that describes your investment in this activity (see instructions).
         • If you checked 32a, enter the loss on both Schedule 1 (Form 1040 or 1040-SR), line 3 (or                                                                                                                                          32a           All investment is at risk.

         Form 1040-NR, line 13) and on Schedule SE, line 2. (If you checked the box on line 1, see the line                                                                                                                              } 32b             Some investment is not

         31 instructions). Estates and trusts, enter on Form 1041, line 3.                                                                                                                                                                                 at risk.

         •   If you checked 32b, you must attach Form 6198. Your loss may be limited.
For Paperwork Reduction Act Notice, see the separate instructions.                                                                                                                                                    Schedule C (Form 1040 or 1040-SR) 2019
DAA
                                 Case 2-21-20137-PRW, Doc 1, Filed 03/04/21, Entered 03/04/21 16:34:06,
                                                Description: Main Document , Page 37 of 38
CAV7175 01/08/2021 10:19 AM



  Larry L Cavallaro                                                                                                       XXX-XX-XXXX
Schedule C (Form 1040 or 1040-SR) 2019                                                   DRINKING PLACES(ALCOHOLIC BEVERAGE)                                                                                                                                      Page 2
  Part III                 Cost of Goods Sold (see instructions)
33      Method(s) used to
        value closing inventory:                             a        X      Cost                   b              Lower of cost or market                                   c               Other (attach explanation)


34      Was there any change in determining quantities, costs, or valuations between opening and closing inventory?
        If "Yes," attach explanation                       ..........................................................................................................                                                                                    Yes      X   No


35      Inventory at beginning of year. If different from last year's closing inventory, attach explanation                                                     .......................................                                     35                         0

36      Purchases less cost of items withdrawn for personal use                                                  .................................................................
                                                                                                                                                                                                                                            36                 135,000

37      Cost of labor. Do not include any amounts paid to yourself                                                   ...............................................................                                                        37


38      Materials and supplies                    ....................................................................................................                                                                                      38

39      Other costs            ...............................................................................................................
                                                                                                                                                                                                                                            39


40      Add lines 35 through 39                       ..................................................................................................                                                                                    40                 135,000

41      Inventory at end of year . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      41                         0

42      Cost of goods sold. Subtract line 41 from line 40. Enter the result here and on line 4                                                                         ...................................                                  42                 135,000
  Part IV                  Information on Your Vehicle. Complete this part only if you are claiming car or truck expenses on line 9
                           and are not required to file Form 4562 for this business. See the instructions for line 13 to find out if you must
                           file Form 4562.

43      When did you place your vehicle in service for business purposes? (month, day, year) u                                                                               .................................


44      Of the total number of miles you drove your vehicle during 2019, enter the number of miles you used your vehicle for:


     a Business            .................                                              b Commuting (see instructions)                                 ..................                                           c Other            ...................


45      Was your vehicle available for personal use during off-duty hours?                                                         ................................................................
                                                                                                                                                                                                                                                       Yes            No
46      Do you (or your spouse) have another vehicle available for personal use? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                     Yes            No
47a     Do you have evidence to support your deduction?                                              .................................................................................                                                                 Yes            No
     b If "Yes," is the evidence written?                           ...................................................................................................                                                                                Yes            No
  Part V                   Other Expenses. List below business expenses not included on lines 8-26 or line 30.
. ........................................................................................................................................
. ........................................................................................................................................

. ........................................................................................................................................

. ........................................................................................................................................

. ........................................................................................................................................

. ........................................................................................................................................

. ........................................................................................................................................
. ........................................................................................................................................

. ........................................................................................................................................

. ........................................................................................................................................

. ........................................................................................................................................

. ........................................................................................................................................
. ........................................................................................................................................
. ........................................................................................................................................
. ........................................................................................................................................

. ........................................................................................................................................

. ........................................................................................................................................

. ........................................................................................................................................

. ........................................................................................................................................


48      Total other expenses. Enter here and on line 27a . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                      48
DAA                             Case 2-21-20137-PRW, Doc 1, Filed 03/04/21, Entered                                                                                                                             03/04/21   16:34:06,
                                                                                                                                                                                                                  Schedule C (Form 1040 or 1040-SR) 2019
                                               Description: Main Document , Page 38 of 38
